          Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 1 of 7




                  THE UNITED STATES COURT OF FEDERAL CLAIMS


                                                                                   20-640 C
       PLAINTIFF NO. 1,                                        Civil Action No.

       On behalf of himself and all others
       similarly situated,

                                 Plaintiff,

                         v.

       UNITED STATES OF AMERICA,

                                 Defendant.




           PLAINTIFF’S MOTION FOR A PROTECTIVE ORDER AND TO PERMIT
                   PLAINTIFF TO PROCEED ANONYMOUSLY

        Because of personal safety concerns, Plaintiff has filed this Motion concurrently with the

Complaint to respectfully request the Court (i) permit Plaintiff to file his claims anonymously, and

(ii) issue a protective order permitting Plaintiff to file under seal confidential versions of pleadings

and other documents.

                                              I. Background

        Plaintiff is an Investigative Specialist employed by Defendant United States of America

(“Defendant”) at the Federal Bureau of Investigation (“FBI”). Plaintiff, on behalf of himself and

all others similarly situated, alleges that the U.S. government has failed to provide required hazard

pay or an environmental pay differential to FBI Investigative Specialists and Supervisory

Investigative Specialists (collectively “Specialists”) who, because of their jobs, work with or near

people, surfaces, or objects infected with the coronavirus. Federal law provides for a 25% increase



                                                   1
             Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 2 of 7



in pay for exposure to “virulent biologicals,” defined as microorganic material likely to cause

disease or death and from which protective equipment does not completely safeguard a person—

a definition that would encompass the coronavirus. See generally Compl.; 5 C.F.R. pt. 550, subpt.

I, app. A.

        Specialists employed by the FBI occupy positions that are classified as national security

sensitive. Compl., ¶ 20. They conduct physical and electronic surveillance related to the FBI’s

foreign counterintelligence and counterterrorism functions, and this work exposes them to

classified and confidential information. Id. Because of the sensitive nature of their positions, the

FBI cautions Specialists against revealing their job titles and responsibilities to anyone outside the

bureau or from posting such information on social media. Id. In fact, the FBI has even warned

Specialists that, because of their positions, foreign intelligence officers or terrorist organizations

may attempt to befriend them and extort them for access to classified information. Id.

                                              II. Argument

        Plaintiff requests that the Court issue a protective order and permit Plaintiff and the putative

class members to litigate this case anonymously, starting with the Complaint. It is essential that

Plaintiff and the putative class members be permitted to proceed with this litigation anonymously

in order to conceal their identities from discovery by possible targets of their surveillance, or even

foreign intelligence officers or terrorist organizations who would use that information to harm

them. In addition, revealing Plaintiff’s and the putative class members’ identities may prevent

them from adequately performing their job duties, including by impeding the effectiveness of an

investigative technique, method, or procedure of the FBI. It is therefore in the interest of all parties

to this action to permit Plaintiff and the putative class members to litigate this case anonymously.




                                                   2
          Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 3 of 7



        A. Legal Standard.

        Notwithstanding the requirement that all complaints must name all the plaintiffs in a

lawsuit, this Court has recognized that “secrecy may be necessary under certain circumstances to

protect a person from harassment, injury, ridicule or personal embarrassment.” Doe No. 1 v.

United States, 146 Fed.Cl. 690, 691 (2020) (internal brackets, quotation marks, and citations

omitted) (granting motion of unnamed FBI English Monitor Analysts for a protective order and

for permission to file claims anonymously); cf. RCFC 10(a) (requiring that a complaint name all

of the plaintiffs to a lawsuit and that the other pleadings must at least name the first plaintiff).

        This Court has the authority to “[d]etermine whether and how parties may file

anonymously . . . [in order] to manage the process of joining multiple parties [in a collective action]

in a manner that is orderly, sensible, and not otherwise contrary to statutory commands or the

provisions of the Federal Rules of Civil Procedure.” Whalen v. United States, 80 Fed. Cl. 685,

691 (2008) (citing Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 170 (1989)). “[C]ourts allow

parties to proceed anonymously . . . where unusual circumstances justify concealing a party’s

identity.” Id. (citations omitted).

        To determine whether a party may proceed anonymously, courts must “balance the

plaintiff’s interests against both the public interest in disclosure and any prejudice to the

defendant.” Doe No. 1, 146 Fed.Cl. at 691 (internal quotation marks and citations omitted). In

making that determination, several judges of this Court have applied the five-factor test set forth

in Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1068 (9th Cir. 2000). See, e.g.,

Doe No. 1 v. United States, 143 Fed. Cl. 238, 240-42 (2019) (applying the test to grant request of

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) employees to proceed

anonymously in FLSA action); Whalen, 80 Fed. Cl. at 691-93 (applying the test, but requesting



                                                   3
           Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 4 of 7



additional information); Wolfchild v. United States, 62 Fed. Cl. 521, 552–53, 555 (2004), rev’d on

other grounds, 559 F.3d 1228 (Fed. Cir. 2009) (applying the test and permitting several plaintiffs

to file anonymously).

       The Advanced Textile Corp. test considers five factors: (i) the severity of the harm

threatened against the party requesting anonymity; (ii) the reasonableness of the fear of that harm;

(iii) the requesting party’s vulnerability to such harm; (iv) the public interest in permitting or

denying anonymity; and (v) prejudice to the opposing party. Advanced Textile Corp., 214 F.3d at

1068-69.

       B. The Court Should Allow Plaintiff and the Putative Class Members to Proceed
          Anonymously.

       As the Court has done in similar circumstances on countless occasions, the Court should

allow Plaintiff and the putative class members to proceed with this litigation anonymously. See,

e.g., Plaintiff No. 1, et al. v. United States, No. 1:18-cv-00393-EDK, Dkt. Nos. 45 & 46 (order

granting same request on behalf of FBI Investigative Specialists after concluding “[t]he parties

have identified certain potential harms that could arise should Plaintiffs’ names be revealed.”);

Doe No. 1, 146 Fed.Cl. at 692-93 (granting motion on behalf of FBI English Monitor Analysts for

a protective order and for permission to proceed anonymously after finding “the public interest in

knowing the names of the Plaintiffs is outweighed by the risk of harm they face.”); Doe No. 1, 143

Fed. Cl. at 240-42 (granting request of ATF employees to proceed anonymously in FLSA action);

Wolfchild, 62 Fed. Cl. at 552–53, 555 (permitting several plaintiffs to file anonymously).

       Importantly, when the Advanced Textile Corp. test is applied here, it is clear Plaintiff

overcomes the presumption against proceeding anonymously. First, the harm against which

Plaintiff seeks protection is severe. Because the nature of Plaintiff’s job involves access to

sensitive national security-related information, revealing his and the putative class members’


                                                 4
          Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 5 of 7



identities could create a risk of harm to them (and even their families) and could make them

susceptible to extortion by foreign agents or terrorist organizations. See Compl., ¶ 20.

       Second, Plaintiff’s fear is objectively reasonable—the FBI has explicitly warned Plaintiff

against revealing his job title and responsibilities to anyone outside the bureau or from posting

information about his job on social media. Id. And as this Court has observed, in prior litigation,

“the federal government has taken the position that—in light of risks identical to those Does 1 and

2 have identified—‘ALL FBI employees have an extremely strong privacy interest in their names,

duty stations, award and prior data element information.’” Doe No. 1, 146 Fed.Cl. at 692 (quoting

Long v. Office of Pers. Mgmt., No. 5:05-CV-1522, 2007 WL 2903924, at *10 (N.D.N.Y. Sept. 30,

2007)). This Court has also observed that “revealing the names of federal employees who occupy

national security-sensitive positions . . . could permit the targeting of [those] employees and their

families outside the workplace.” Id. (citations omitted).

       Third, because their positions expose them to classified and confidential information—

including information about the federal government’s counterterrorism and countersurveillance

measures—revealing Plaintiff’s and the putative class members’ identities would make them

vulnerable to potential harm, as discussed above.

       Fourth, even if the public has an interest in knowing the names of Plaintiff and the putative

class members (it does not), that interest is strongly outweighed by the risk of harm the Plaintiff

and the putative class members face by revealing their names. As this Court has recognized,

“[w]hile there is, of course, a general interest in judicial transparency, that interest will not be

significantly compromised in this case given that the issue presented by this litigation is a purely

legal one: whether, given their job duties, the Plaintiffs were properly exempted from the FLSA.”

Doe No. 1, 146 Fed.Cl. at 692.



                                                 5
           Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 6 of 7



       Fifth and finally, Plaintiff can think of no reason why Defendant would be prejudiced by

allowing Plaintiff and the putative class members to proceed anonymously. On the other side of

the balance, however, the resulting prejudice to Plaintiff and the putative class members is severe.

       In sum, Plaintiff and the putative class members hold positions of particular sensitivity

within the federal government. They are given access to classified counterintelligence and

counterterrorism information, and revealing their names puts them at a particular and serious risk

of harm.

                                           III. Conclusion

       For all the reasons stated above, Plaintiff respectfully requests that the Court grant this

Motion. In addition, Plaintiff respectfully requests that, to accomplish these purposes, the Court

enter a protective order, a proposed copy of which is attached, permitting Plaintiff to file his

identity under seal.

                                                         Respectfully submitted,

                                                         /s/ Michael Morrison
                                                         Michael Morrison (Counsel of Record)
                                                         ALEXANDER KRAKOW + GLICK
                                                         1900 Avenue of the Stars, Suite 900
                                                         Los Angeles, CA 90067
                                                         (310) 394-0888
                                                         (310) 394-0811 - facsimile
                                                         mmorrison@akgllp.com

                                                         Kevin J. Cole
                                                         PARKER COLE, P.C.
                                                         6700 Fallbrook Avenue, Suite 207
                                                         West Hills, CA 91307
                                                         (818) 292-8800
                                                         (818) 292-8337 - facsimile
                                                         kevin@parkercolelaw.com

                                                         Attorneys for Plaintiffs

       Dated: May 26, 2020

                                                 6
        Case 1:20-cv-00640-MCW Document 2 Filed 05/26/20 Page 7 of 7




                          CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 26th day of May, 2020, a
copy of the foregoing PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER
AND TO PERMIT PLAINTIFFS TO FILE THEIR CLAIMS
ANONYMOUSLY; [PROPOSED] PROTECTIVE ORDER; [PROPOSED]
ORDER GRANTING MOTION FOR PROTECTIVE ORDER were filed
electronically. I understand that notice of this filing will be sent to all parties by
operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s system on Defendant United States of America.

May 26, 2020                      ALEXANDER KRAKOW + GLICK LLP

                                  By:    s/ Michael S. Morrison
                                         Michael S. Morrison
                                         Britt L. Karp
                                         1900 Avenue of the Stars, Suite 900
                                          Los Angeles, CA 90067
                                          Attorneys for Plaintiff
